Citation Nr: 1326932	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a stab wound scar of muscle group XIX.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to June 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection and awarded a 10 percent disability rating for the Veteran's stab wound scar of muscle group XIX, effective December 26, 2007.    

The Board remanded the claim in July 2010 for additional development.  

In a February 2011 rating decision, an earlier effective date of December 20, 2007, was awarded for the scar rating.  The decision also granted a separate rating for muscle impairment from the stab wound, with a 10 percent rating assigned, effective December 20, 2007.  

In June 2011, the Board denied entitlement to an initial rating in excess of 10 percent for the stab wound scar.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision, the Court vacated the June 2011 Board decision, and remanded the claim for further proceedings.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to a June 2013 letter notifying the Veteran of the Court's decision and advising him that he could submit additional evidence, he stated that he was receiving relevant VA treatment at the Sikeston Community-Based Outpatient Clinic (CBOC), the Poplar Bluff VA Medical Center (VAMC), and the St. Louis VAMC and he wished for VA to obtain those records.  In a July 2013 statement, he reported that a VA nurse had provided an opinion regarding a link between current symptoms and his stab wound scar.  

There are no VA treatment records associated with either the paper or virtual claims file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records, including records from the Sikeston CBOC, the Poplar Bluff VAMC, and the St. Louis VAMC, and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



